Citation Nr: 1447300	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected prostate cancer, status-post prostatectomy, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision, by the St. Paul, Minnesota, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depression, to include as secondary to the service connection prostate cancer, status-post prostatectomy and erectile dysfunction.  

On September 4, 2013, the Veteran and his spouse appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of that hearing is of record.  

The Board has recharacterized the issue, as stated above, to more broadly encompass the varied conditions for which the Veteran is claiming service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


REMAND

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) (West 2002).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Veteran alleges that his disorder had its onset during his active service in Vietnam.  The Veteran reported that he had never used any drugs in his life until he went to Vietnam; there, he started using marijuana and heroin.  The Veteran indicated that drugs were prevalent in service; he noted that service members used the drugs in order to deal with the situation in Vietnam.  He recalled one incident when the base camp was mortared and they lost several men, including one of his friends.  The Veteran also reported that, while in Vietnam, he learned that his brother died in an automobile accident back home.  He maintained that all of these incidents caused him to turn to drugs.  The Veteran testified that the drug use continued once he returned home; he continued to use the drugs to deal with life issues.  The Veteran related that he was depressed and used the drugs to self-medicate and cope with the depression.  

The Veteran also testified that he is service connected for prostate cancer; as a result, he has problems with urine leakage and has to wear pads.  He indicated that his prostate problem has caused him to be embarrassed and depressed.  He also reported that he suffers from erectile dysfunction, which has greatly impaired his relationship with his wife.  The Veteran alleges that all of these life situations have caused him to be depressed; as such, he used drugs and alcohol to self-medicate and relieve his depression.  

In connection with his claim, the Veteran was afforded a VA examination in April 2011.  Following a mental status examination, the examiner reported a diagnosis of cocaine abuse, episodic; alcohol abuse, episodic; and adjustment disorder with depressed mood.  The examiner stated that the Veteran's adjustment disorder with anxiety and depression was less likely as not caused by or a result of prostate issues.  The examiner stated that the Veteran's depressive symptoms appear to be more diffuse than one would expect if they were due to solely to his prostate condition.  The examiner related that the Veteran reported that his sexual dysfunction has certainly affected the quality of his sex life.  The examiner observed that the treatment records note phase-of-life issues that seem to be contributing to the Veteran's emotional distress, such as ongoing adjustment to retirement and trying to find meaningful ways to spend his time.  However, the examiner noted that, when asked, the Veteran could not explain exactly why he felt down; his alcohol and cocaine use also likely contributed to his mood issues.  

Subsequently, in January 2012, the VA examiner stated it was less likely as not that the Veteran's adjustment disorder was permanently aggravated by prostate issues.  There was no evidence in clinical treatment records that prostate cancer played a significant ongoing or exacerbation role in the Veteran's emotional issues.  Rather, the notes suggested that chronic relationship/personality issues, as well as intermittent binge use of alcohol and cocaine, had the most to do with the maintenance of mood symptoms.  In regard to the "chronic" nature of adjustment disorder, there was insufficient evidence for the examiner to make a different diagnosis without a chance of another evaluation.  

The Board notes that, although the Veteran was provided with a VA psychiatric examination in April 2011, review of the examination report reflects that it is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Specifically, the examiner's opinion did not address the question of whether the Veteran's psychiatric disorders, to include the adjustment disorder, anxiety and/or depression, were incurred in or aggravated by service.  In addition, although the examiner concluded that "alcohol and cocaine use also likely contribute to his mood issues," the examiner did not address the Veteran's contention that his in-service use of alcohol and drugs was an attempt to medicate his psychiatric symptoms that had been caused or aggravated by incidents of service.  Accordingly, the Board concludes that the Veteran should be provided with another VA examination that addresses the onset of psychiatric disability.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment or evaluation for any psychiatric disorder.  After the Veteran has signed the appropriate releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should thereafter be scheduled for a VA examination by a psychiatrist in order to determine the nature and etiology of each psychiatric disability he experiences.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  Psychological testing should be conducted with a view toward determining the nature of each disability he experiences.  Based on examination results and a review of the claims folder, the examiner should, for each current acquired psychiatric disorder, provide an opinion as to whether it is at least as likely as not that the disorder had its onset in service or is otherwise related to the Veteran's active military service.  In so deciding, the examiner should be asked to address the Veteran's allegation that his long history of drug and alcohol use was a means of self-medication of underlying psychiatric disability that started with his in-service experiences, especially in Vietnam.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that each diagnosed psychiatric disorder has been caused or made chronically worse by the service-connected prostate cancer, status post prostatectomy, and/or erectile dysfunction.   The Veteran's claims of embarrassment for having to wear pads due to urine leakage and of experiencing depression because of the symptoms of service-connected disabilities should be specifically addressed.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement to service connection should be set forth in detail.  A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim of service connection for psychiatric disability, to include as secondary to service-connected disability.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

